DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to the claims as a whole, the subject matter as claimed therein is not conveyed in such a manner as to inform a person having ordinary skill in the art what protection is being sought by the claim.  While some particular aspects of the claims are pointed out herein, applicant should make every effort to ensure clarity in the claimed invention going forward.
Regarding claim 1, the claim recites multiple instances of an ESP inlet pressure labeled as Pinlet. Some of these instances are referred to as initial, or recorded, or otherwise, and it is impossible to ascertain what quantity is referred to in any given recitation.
Further regarding claim 1, the phrase “admissible temperature” is unclear, as it is not clear what temperatures are or are not admissible and/or what rubric might be used for determining such admissibility. 
Further regarding claim 1, various key variables such as unit rate, t1, Hd and Qopt are undefined, rendering the equations in claim 1 unusable for determination of scope.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2009/0044938 to Crossley et al. (Crossley hereinafter) in view of US PGPub 2004/0009075 to Meza et al. (Meza).
Regarding claims 1-7, as best understood by the examiner, Crossley teaches a method of operating an oil well by installing an electrical submersible pump (or ESP, labeled 106) in an oil well (paragraph 12), monitoring various quantities relating to operation of the pump (with sensors 107a-107n, paragraph 14), and controlling the pump based on signals therefrom.  Crossley indicates that each of the monitored quantities is a conventional control variable for a downhole ESP, with the exception of pump temperature.  Meza teaches another pump generally, and particularly teaches that pump surface temperature may be monitored (paragraph 18) in order to allow for control stabilizing that temperature in operation of the pump.   Therefore, it would have been obvious to one of ordinary skill in the art to provide, among the various sensors envisioned by Crossley, a temperature sensor as taught by Meza in order to allow for temperature stabilization control tantamount to that claimed in the instant application.  
Regarding claims 2-7, as best understood by the examiner, are conventional activities common in the art as evidenced generally by Crossley and Meza.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        25 January 2022